
	

115 SRES 473 IS: Expressing no confidence in the Administrator of the Environmental Protection Agency and calling for the immediate resignation of the Administrator.
U.S. Senate
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 473
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2018
			Mr. Udall (for himself, Mrs. Gillibrand, Mr. Carper, Mr. Bennet, Mr. Booker, Mr. Van Hollen, Mr. Merkley, Ms. Stabenow, Ms. Cortez Masto, Mr. Durbin, Mr. Heinrich, Mr. Blumenthal, Mr. Markey, Ms. Warren, Mr. Whitehouse, Mr. Peters, Mrs. Feinstein, Mr. Menendez, Mr. Nelson, Mr. Schumer, Mrs. Murray, Ms. Klobuchar, Ms. Baldwin, Ms. Hassan, Mr. Wyden, Ms. Smith, Mr. Sanders, Mr. Casey, Ms. Harris, Ms. Cantwell, Mrs. Shaheen, Mr. Kaine, Mr. Brown, Mr. Coons, Ms. Hirono, Mr. Warner, Ms. Duckworth, Mr. Leahy, and Mr. Reed) submitted the following resolution; which was referred to the Committee on Environment and Public Works
		
		RESOLUTION
		Expressing no confidence in the Administrator of the Environmental Protection Agency and calling
			 for the immediate resignation of the Administrator.
	
	
 Whereas the Administrator of the Environmental Protection Agency (referred to in this preamble as the Administrator) is a key position in the Executive Branch;
 Whereas the mission of the Environmental Protection Agency (referred to in this preamble as the Agency) is to protect human health and the environment; Whereas the Agency is vested by law with the principal responsibility for controlling and abating pollution in the areas of air, water, land, hazardous waste, noise, radiation, and toxic substances;
 Whereas Scott Pruitt, as Administrator, has misused taxpayer dollars by spending those taxpayer dollars on excessive personal conveniences and unnecessary office enhancements while dramatically cutting budgets and staff for critically important enforcement, research, and implementation activities;
 Whereas, under Administrator Pruitt— (1)the Agency is hemorrhaging staff and experts needed to protect the health, safety, and livelihood of millions of people of the United States, with more than 700 employees of the Agency having left or been forced out of the Agency during his tenure as Administrator;
 (2)the Agency is seeking to shrink staff of the Agency by 3,200 employees (or roughly 20 percent of the workforce of the Agency of about 15,000), which would make it difficult to implement the mission of the Agency; and
 (3)top officials of the Agency have been granted permission to also work for private companies while employed by the Agency, creating major conflicts of interest with their positions at the Agency;
 Whereas, by delaying the effective date of regulations, easing enforcement of existing regulations, and delaying implementation of new regulations, Administrator Pruitt is helping polluters at the expense of the health, safety, and livelihood of millions of people of the United States;
 Whereas Administrator Pruitt has failed to exercise the enforcement authorities of the Agency, which are necessary to the fulfillment of the mission of the Agency, and has hampered career officials and experts from efficiently doing their jobs without political interference by issuing a memorandum that required regional offices of the Agency to first seek permission from Agency headquarters before—
 (1)investigating potential pollution violations; (2)requesting information from potential violators; or
 (3)requiring additional monitoring from companies suspected of violations; Whereas Administrator Pruitt has continually overridden the recommendations of the scientists of the Agency in order to provide relief to industry, leaving in place the use of harmful chemicals, pesticides, and policies that are directly impacting the health and well-being of millions of people of the United States;
 Whereas the Agency is expected to maintain and uphold unbiased scientific credibility, but Administrator Pruitt—
 (1)has undertaken actions directly counter to the science-based mission of the Agency by working to undermine and censor science, scientists, and researchers;
 (2)has skewed the membership of all advisory committees of the Agency by removing and barring highly qualified, independent scientists from those advisory committees if the scientist has received grants from the Agency, while allowing individuals who receive funding from industry to serve on those advisory committees; and
 (3)is attempting to paralyze the ability of the Agency to set health-based pollution standards by restricting the use of scientific research by the Agency unless that research complies with criteria that are intentionally nearly impossible to meet;
 Whereas Administrator Pruitt— (1)has shielded his actions from the people of the United States, including by refusing to make his schedule public or provide justifications for his policy and rulemaking decisions, in a way not done by any previous Administrator; and
 (2)has claimed unprecedented exemptions on the few requests under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), from outside groups that the Agency has responded to, masking all but the most basic information about meetings, travel, and spending of Administrator Pruitt from the public;
 Whereas Administrator Pruitt has lost the faith of the public through his continued undermining of basic ethics, particularly the ethics of impartiality (such as by renting a below-market priced room in a condominium owned by an energy lobbyist with clients who had interests that are regulated by the Agency), and is tarnishing the reputation of serving in public office at the Agency; and
 Whereas, for the reasons described in this preamble, Scott Pruitt, as Administrator, has failed to faithfully discharge the functions of that office: Now, therefore, be it
		
	
 That it is the sense of the Senate that— (1)Scott Pruitt should resign immediately from his post as Administrator of the Environmental Protection Agency; and
 (2)the President should appoint to the office of Administrator of the Environmental Protection Agency an individual who will be committed to the fulfillment of the mission of the Environmental Protection Agency and who is able to fully and faithfully discharge the public duties entrusted to the office of the Administrator of the Environmental Protection Agency.
			
